Citation Nr: 1439485	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from June 1956 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing in December 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board remanded the claim in March 2014 for further development.

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronically.  Records are also in Virtual VA, which is another VA electronic records system.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not shown to have had a chronic respiratory disorder until decades after his service, and the more probative (meaning more competent and credible) evidence indicates there is no etiological relationship or correlation between any current respiratory disorder and his service, including especially his claimed exposure to asbestos.


CONCLUSION OF LAW

The Veteran's respiratory disorder was not incurred in or aggravated by his service.  38 U.S.C.A. §§ 1131, 5103 (2013); 38 C.F.R. §§ 3.102, 3.303.

REASONS AND BASES FOR FINDING AND CONCLUSION

Standard of Review

In deciding this claim, the Board reviewed all of the evidence in the claims file and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his representative of the information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising them of which portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103. 

When the claim is for service connection, the VCAA notice must apprise the claimant of all five elements of the claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability; and (5) effective date of the disability in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion when necessary to assist in deciding the claim.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.

Here, to this end, the Veteran was provided the required notice and information in a pre-decisional letter in June 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also as mentioned has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  And, to this end, the available service treatment records (STRs), VA treatment records, a VA examination report and medical nexus opinions are in the claims file.

When, as here, through no fault of the Veteran, records under the control of the Government are unavailable, presumably lost, destroyed, or incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  However, given this unfortunate circumstance, the Agency of Original Jurisdiction (AOJ) followed proper procedures in attempting to locate and obtain all available STRs and also provided the Veteran opportunity to identify alternative sources of information pertaining to medical treatment he may have received during his service through submission of National Archives and Records Administration (NARA) Form 13055 (Request for Information Needed to Reconstruct Medical Data).  See Washington v. Nicholson, 19 Vet. App. 362, 
369-71 (2005); and Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that this heightened duty includes the obligation to search for alternative records, such as by having the Veteran complete and return NARA Form 13055 allowing for the search for evidence from the NARA or for extracts or other evidence from the Surgeon General's Office (SGO)).  Unfortunately, he did not complete the service portion of the form.  See July 2009 VBMS NA Form 13055 Request for Information Needed to Reconstruct Medical Data document.  

There is no indication there are any other potential sources from which to obtain additional STRs.  Thus, the Board finds that VA has fulfilled its duty to assist in attempting to obtain these records.  38 C.F.R. § 3.159(c)(2) and (e)(1).

It is noteworthy that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the alleged disability and suggesting a relationship or correlation between his claimed disability and his military service, including, like here, by showing his alleged exposure to asbestos during his service is the reason he now has respiratory impairment.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367 ).


As for his videoconference hearing, the Board finds that the presiding VLJ, the undersigned, complied with the due process requirements of 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the Court held that § 3.103(c)(2) requires the hearing officer chairing a hearing to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end, the issue was identified and the undersigned attempted to identify potentially outstanding evidence such as treatment records.  Indeed, the Board also remanded the claim for a VA compensation examination and medical opinion.  Based on the testimony elicited and development sought in the remand, the VLJ adequately satisfied his duty set forth in § 3.103(c)(2) and contemplated by Bryant.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conducting of the hearing.  

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish this entitlement, there must be competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently-claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


There is no specific statutory or regulatory guidance with regards to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29 (July 20, 2009). Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines specify that asbestos fibers may produce fibrosis, including interstitial pulmonary fibrosis or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005).  The latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.  With these claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service and develop whether there was 
pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  Id.

Turning now to the facts and circumstances of this particular case, the Veteran contends his asthma is the result of exposure to asbestos during his military service.  He testified that he vomited ("spit up") blood 3 times while in service and was given penicillin twice.  He said he was exposed to toxins in service while working on small arms and around chemicals and continued having problems after service.  He says he had shortness of breath for 20 years and upper respiratory infections and spitting up blood for 50 years.  See hearing transcript pages 3 to 6.  He believes his asthma is related to his service because he is the only one in his family to have this disease.  He said he handled things in service and had difficulty breathing, and that the building he was in had a powdery material hanging from the ceiling that would fall off.  See hearing transcript pages 8 and 9.

The evidence does not reflect any current respiratory disorder other than asthma.  A July 2013 VA treatment record establishes a current diagnosis of this disease.  See page 4 of Virtual VA CAPRI document in VBMS received in November 2012.

As already alluded to, the Veteran's STRs are incomplete and partially burned.  However, the available records include the report of his separation examination, which reveals no respiratory abnormalities.  The associated medical history report does, though, confirm he gave a positive response to spitting up blood.  The examiner noted with regards to this entry that the Veteran had coughed up blood for a short time in November 1956.  See page 30 of the March 2014 VBMS STR document.  This is consistent with his report of spitting up blood 3 times in service; therefore, his statements of in-service symptoms are competent, credible, and thus ultimately probative.  It still has to be shown that he has current disability as a consequence, however, including especially in the way of the asthma that has been diagnosed.  Having coughed up blood during his service, even on the 3 occasions claimed, is not tantamount to concluding that was because of asthma or that his current asthma dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Indeed, where this claim fails is in the absence of probative evidence linking a current respiratory disorder, namely asthma, to the Veteran's service and alleged asbestos exposure.  The only nexus evidence is against the claim, not supportive of it.

To assist in making this important determination of causation, the Veteran was afforded a VA compensation examination for a medical nexus opinion.  See the April 2014 VMBS C&P Exam and May 2014 VA Examination documents.

During his April 2014 VA examination, the Veteran reported that during his military service he was "bleeding from his lungs", but also that he was treated with antibiotics and they cleared the condition up.  He also conceded that he has never been diagnosed with "bleeding in the lungs" since his military service/discharge.  He indicated that he had noticed he would get tired easily after that infection.  He denied any shortness of breath until 2000 when he was diagnosed with asthma.  He has had chest X-rays on and off since the infection and denied being diagnosed with asbestosis.  In 1963, he worked at Chrysler, until 1981 when he went to work instead for Allison Transmission.  He worked there until retiring in 2006.  He denied a history of tobacco use (smoking).  He indicated that, after having shortness of breath in 2000, he went to his primary care physician and was diagnosed with asthma and started on Advair and albuterol.  He indicated he has been on inhalers ever since.

The examiner noted that the March 2014 pulmonary function test (PFT) results were as follows:

Pre-bronchodilator:  Post-bronchodilator, if indicated:
Forced Vital Capacity (FVC): 77% predicted FVC: 76% predicted
Forced Expiratory Volume in One Second (FEV-1): 72% predicted FEV-1: 76% predicted
FEV-1/FVC: 69% FEV-1/FVC: 73%
Diffusion Lung Capacity using the Carbon Monoxide Method (DLCO): 73% predicted DLCO: % predicted

Regarding the determinative issue of causation, the opinion was that it was less likely than not the Veteran's respiratory condition was incurred in or caused by the claimed in-service injury, event, or illness (i.e., asbestos exposure).  The rationale was that the Veteran reports being treated for "bleeding in the lungs" in1959 while he was in the military.  He reports he was treated with antibiotics and the infection cleared.  He reports he was never diagnosed with or treated for "bleeding in the lungs" after his military service.  He reports he was diagnosed with asthma in 2000 and was currently using daily inhalers.  Per review of STRs on one report of medical history he checked the box "coughing up blood", with no explanation found in the record.  No other documentation was found concerning this condition.  Currently the only respiratory condition he has been diagnosed with and treated for is asthma.  Per review of medical literature many people develop asthma in childhood.  However, asthma symptoms can appear at any time in life.  Individuals who develop asthma as adults are said to have adult-onset asthma.  It is possible to first develop asthma at age 50, 60 or even later in life.  Adult-onset asthma may or may not be caused by allergies.  Some individuals who had allergies as children or young adults with no asthma symptoms could develop asthma as older adults.  Other times, adults become sensitized to everyday substances found in their homes or food and suddenly begin to experience asthma symptoms.  About 50 percent of older adults who have asthma are allergic.  The cause of asthma is unknown, but there is evidence that asthma and allergy are in part determined by heredity.  Several factors may make a person more likely to get adult-onset asthma.  Women are more likely to develop asthma after age 20.  For others, obesity appears to significantly increase the risk of developing asthma as an adult.  At least 30 percent of adult asthma cases are triggered by allergies.  People allergic to cats may have an increased risk for developing adult-onset asthma.  Exposure to cigarette smoke, mold, dust, feather bedding, perfume or other substances commonly found in the person's environment may trigger the first asthma symptoms.  Prolonged exposure to certain workplace materials may set off asthma symptoms in adults.  Hormonal fluctuations and changes in women may play a role in adult onset asthma.  Some women first develop asthma symptoms during or after a pregnancy.  Women going through menopause can develop asthma symptoms for the first time.  Different illnesses, viruses or infections can be a factor in adult onset asthma.  Many adults first experience asthma symptoms after a bad cold or a bout with the flu.  Adult-onset asthma is not caused by smoking.  However, if individuals smoke or are exposed to cigarette smoke, it may provoke asthma symptoms.  Therefore, the examiner concluded it is less likely than not that the Veteran's current respiratory condition (referring to his asthma) is due to or related to his military service or the "bleeding in the lung" he reports he was treated for during his military service.

This medical nexus opinion adequately addresses the symptoms in service in relation to the current disorder.  And while the STRs confirm the Veteran coughed up blood for a relatively short period, the record does not indicate he had any further difficulties after that (with treatment by way of antibiotics), including based on the available records that include his discharge examination, which was normal in this respect since only noting the coughing up of blood by history, not as a then-current problem or ongoing problem that in turn could be considered indicative or suggestive of "chronic" (i.e., permanent) disability.

The Veteran's testimony regarding ongoing symptoms since his service is inconsistent with the more recent onset of symptoms he reported during his VA compensation examination.  Therefore, while he is competent to report his symptoms, his inconsistent statements regarding their duration undermine his credibility, so the Board finds his statements concerning this are not ultimately probative.

The Veteran has not provided any objective evidence tending to suggest he was even exposed to asbestos during his service.  During his hearing, he did not explain how working on small arms and around chemicals likely exposed him to asbestos.  As for the building material in the ceiling, he admitted that he did not know exactly what the substance was, so his assertions that it necessarily was asbestos is entirely speculative.  Nevertheless, the Board sought an opinion to determine whether he even had a respiratory disorder consistent with prior asbestos exposure.  But as indicated in the following opinion, it was determined that he does not.


In May 2014, a supplemental VA medical opinion was obtained to address the asbestos-exposure aspect of the claim.  The physician opined that it is less likely than not that the Veteran's claimed respiratory condition, including his asthma, incurred, was caused by, aggravated by and/or has a nexus to an occupational exposure to asbestos because of a lack of objective clinically based, medical evidence to support a diagnosis of asthma, asbestos exposure and/or a nexus between asthma and asbestos.  His comprehensive medical review of the clinical files, CAPRI and current medical literature stood as the foundation for his independent medical opinion.  His opinions and clinical recommendations are based on the following clinical evidence:

In this case, the Veteran was diagnosed with asthma in 2000.  To the contrary, the Veteran alleges that he has never been diagnosed with Asbestosis (C&P examination April 2014).  Furthermore, CAPRI and C&P examinations were unremarkable for a diagnosis of and treatment for exposure to asbestos.  Third, the PFT indicated that the diffusing capacity was normal. "The spirometry was probably normal however mild scooping of prebronchodilator flow volume loop was noted.  Response to bronchodilator challenge does not reach significance".  Dr. A. N's impression was "possible mild obstructive defect based on flow volume loop and more than 50% increase in FEF 25-75 with bronchodilators".  The March 2014 PFT results were noted.

This VA examiner therefore concluded it is less likely than not that the Veteran has any clinical signs and symptoms of asbestosis.  Furthermore, it is less likely than not that the Veteran's claimed respiratory condition was nexus of and/or secondary to his alleged exposure to asbestos.  Fourth, CAPRI indicated there were no chest radiographs taken.

The physician stated that, collectively, it is agreed among members of the medical community that pathognomonic for asbestosis exposure is the presence of pleural plaques.  "Pleural plaques are characteristic forms of localized parietal pleural thickening that are usually bilateral and asymmetrical, involve the lower lung fields or the diaphragm and spare the constophrenic angles and apices.  
Pleural plaques are a marker for exposure to asbestos and are often associated with other asbestos-related conditions.  Pleural plaques result in minimal reductions in FVC and do not degenerate into malignant lesions.  In contrast, diffuse visceral pleural thickening can result in adhesions between the visceral and parietal pleura with major decreases in FVC, respiratory insufficiency, and the requirement for decoration.  Benign pleural effusions can occur in the first decade after asbestos exposure and contain erythrocytes and a mixed inflammatory cell infiltrate of lymphocytes, neutrophils, and eosinophils.  The thickened visceral pleura and adjacent atelectasis lung tissue can result in a pleural-based area of rounded atelectasis, simulating a lung mass on chest radiography.  CT can reveal the comet sign, a pleural band connecting the apparent mass to an area of thickened pleura" (Bope & Kellerman: Conn's Current Therapy 2013, 1st edition, http:/www.mdconsult.com/books/page.do?eid+4-u1.0-B978-1-4557-0295-4..00006-2-sc0115&ISBN=978-1-4557-0295-4&Sid=1491521917&uniqld=420629692-12#4-u1.0-B978-1-4557-0295-4...00006-2s1075).  In this case, no radiographs were taken.  Therefore, it would be mere speculation to assume that the Veteran's claimed respiratory condition was consistent with an exposure to asbestos.

The April 2014 VA respiratory examination was subjective and indicated that the Veteran has 'not' had an asthma attack in the past 12 months.  Objective testing, to include radiographs, was not conducted.  To the contrary, exercise capacity testing or other significant diagnostic tests were performed.  However, the examination was unremarkable for clinical signs and symptoms associated with asbestos and/or asthma.  Specifically, "Asthma is a chronic inflammatory disorder of the airways that causes recurrent episodes of wheezing, breathlessness, chest tightness, and cough, particularly at night and/or in the early morning.  These symptoms are usually associated with widespread but variable bronchoconstriction and airflow limitation that is at least partly reversible, either spontaneously or with treatment.  The hallmarks of the disease are:  increased airway responsiveness to a variety of stimuli, resulting in episodic bronchoconstriction; inflammation of the bronchial walls; and increased mucus secretion" (Kumar: Robbins and Cotran Pathologic Basis of Disease, Professional Edition, 8th edition.  http://www.mdconsult.com/books/
page.do?eid=4-u1.0-B978-1-4377-0792-2..50020-1--cesec15&isbn=978-1-4377-0792-2&sid=1522298661&uniqId=445862265-11#4-u1.0-B978-1-4377-0792-2..50020-1--cesec36).  Clearly, the etiology of asthma is multifactorial.  "Asthma may be categorized into atopic (evidence of allergen sensitization, often in a patient with a history of allergic rhinitis, eczema) and non-atopic (without evidence of allergen sensitization).  In either type, episodes of bronchospasm can be triggered by diverse mechanisms, such as respiratory infections (especially viral infections), environmental exposure to irritants (e.g., smoke, fumes), cold air, stress, and exercise (Kumar: Robbins and Cotran Pathologic Basis of Disease, Professional Edition, 8th edition. http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-1-4377-0792-2..50020-1--cesec15&isbn=978-1-4377-0792-2&sid=1522298661&
uniqId=445862265-11#4-u1.0-B978-1-4377-0792-2..50020-1--cesec36).  Clearly, the Veteran's past respiratory history presented with occasionally, acute, transient and most likely due to his current environmental surroundings.  However, there was little clinically based, medical evidence to support a current appearances of restrictive pulmonary conditions associated with either asthma and/or asbestosis.  Therefore, it is less likely than not that the Veteran's claimed respiratory condition, to include asthma, incurred, was caused or aggravated by, and/or has  nexus to an alleged occupational exposure to asbestos.

According to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Since the medical opinions are based on the Veteran's history, medical evidence and findings, and are accompanied by supporting rationale, the Board finds them probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).


The Veteran has not submitted, and the record does not otherwise contain, a favorable opinion of equal or higher probative value.  In fact, only the Veteran's statements have been offered in support of his claim and the Board finds that he is not competent to offer a medical opinion of the complexity needed for his claimed respiratory disorder.  In short, he does not have the education or medical training to offer a competent opinion regarding the origins of his asthma since it is a complex, not simple, condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered his testimony regarding having continuing symptoms since his service, but as noted it is not credible.  Furthermore, asthma is not a chronic disease according to 38 C.F.R. § 3.309(a), so it is not afforded the benefit of consideration under 38 C.F.R. § 3.303(b), even if first "noted" during his service.

As explained, to the contrary, the Veteran's asthma did not manifest during his service or even for many years after his service.  In the appropriate circumstance, such as here, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

In the absence of probative nexus evidence in favor of the claim, the preponderance of the evidence is against this claim of entitlement to service connection.  Since the benefit-of-the-doubt doctrine resultantly is inapplicable, this claim must be denied.



ORDER

This claim of entitlement to service connection for a respiratory disorder, including asthma, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


